Citation Nr: 1634594	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial rating for right knee status post arthroplasty with history of degenerative joint disease (DJD), rated as 10 percent disabling prior to October 1, 2013, and as 30 percent disabling thereafter (with periods of temporary total ratings from December 29, 2010, through March 31, 2011, and from August 16, 2012, through September 30, 2013).

2.  Entitlement to an initial rating in excess of 10 percent for right knee laxity.

3.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran had active service from February 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Regarding the right knee, although the RO initially developed this claim with regard to issue 1, the record is replete with reference to the Veteran's intention to also appeal issue 2, which also involves the right knee.  See Veteran's November 2011 VA form 9 Substantive Appeal, also Veteran's June 2016 testimony.  Accordingly, the issue is part of this appeal.  

In June 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has submitted evidence indicating that his low back and right knee disabilities render him unable to obtain or maintain gainful employment.  See June 2016 hearing testimony.  As such, entitlement to TDIU has been raised by the record.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned that his service-connected right knee disabilities and thoracolumbar spine strain are more severe than reflected in the most recent VA examination reports.  In this regard, he reported that he felt essentially forced to over-exert himself during his most recent low back examination in March 2013, and that he injured himself as a result.  He has substantial low back and knee pain daily and routinely has to take bedrest following activity.  He felt that the 2013 examination showed his low back to be in better shape than it actually is.  He also experiences lower extremity numbness and pain which he feels should be considered as a neurological manifestation of his back disability.  As to the right knee, he testified that it is more severe than the current ratings reflect, and that the pain and instability he experiences are quite limiting and have in fact increased since his total knee replacement in August 2012.  He uses a cane to assist his stability due to these disabilities.  The most recent VA examination in March 2013 did not directly address the right knee but rather was focused on the back.  The most recent examination for the right knee was in April 2010, with addendum in June 2010.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the Veteran's credible statements that his disability picture has worsened since his last examinations, another examination must be afforded to accurately assess his current level of service-connected right knee disabilities and thoracolumbar spine strain.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Moreover, although the Veteran had previously informed VA that he received all of his treatment through VA, his testimony was that he received some chiropractic treatment from a Doctor Z. in Stanton.  On remand, he should be provided the opportunity to submit any relevant private records, and alternatively provided appropriate release forms to allow VA to request such records.

The Veteran also urged that he was currently undergoing VA physical therapy, and was in fact going to therapy the day after the hearing to assess a treatment plan for the low back and right knee.  The Board notes that a June 2016 letter from a VA physical therapist was added to the record in July 2016.  To the extent that there are additional VA records, updated treatment records should be obtained on remand.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, the Veteran has indicated that there are relevant records outstanding from his Social Security Administration (SSA) disability claim.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should thus obtain the supporting medical documentation relied upon in whatever decision was made with regard to his SSA disability claim.

Finally, the Veteran has asserted that he is disabled due to his service-connected disabilities, primarily his back and right knee.  He claims he was out of work presently and had not really worked since 2008.  He thus seeks a TDIU.  See Rice, supra.  Appropriate development is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain from the Veteran the names and addresses of all medical care providers and/or facilities that have provided him with treatment for any of the service-connected disabilities during the period relevant to this appeal, to include Dr. Z., if treatment was within the time period relevant to this appeal.  After securing any necessary release(s), obtain those records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Obtain a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.

4.  Obtain updated VA treatment records. 

5.  Then, arrange for the Veteran to be afforded appropriate VA examinations at the Madison VAMC by an examiner or examiners with sufficient expertise to determine the current degree of severity of his service-connected (1) right knee disabilities, (2) thoracolumbar spine strain, (3) neurological manifestations of the spine disability, and (4) the functional impairment of all his service-connected disabilities.  Pertinent evidence in VBMS/Virtual VA must be made available to and reviewed by the examiner.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail - to include range of motion testing based on active and passive motion, on weight-bearing and non-weight-bearing.  

The examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his lower extremity disabilities.  The examiner should identify any neurological disability of each lower extremity, and the nerve or nerves involved.  The examiner should thereafter provide an opinion as to whether any current radiculopathy of the lower extremities is related to the service-connected back disability, and, if so, is best characterized as complete or incomplete paralysis, whether he has neuritis or neuralgia, and whether the disability is "mild," "moderate," "moderately severe," or "severe."  

The examiner(s) must interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairment caused by his service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  Service connection is in effect for right knee disabilities and thoracolumbar spine strain, left knee disability, tinnitus, residuals of left ankle sprain and hypertension.  

6.  Review the VBMS/Virtual VA records to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




